Case: 11-11654       Date Filed: 02/15/2013       Page: 1 of 16

                                                                        [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                               ________________________

                                     No. 11-11654
                               ________________________

                                 Agency No. A088-018-228


ROBERT CHRISTIAN NUNEZ-CASTRO,

Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

Respondent.

                               ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                               ________________________
                                   (February 15, 2013)

Before WILSON and HILL, Circuit Judges, and HUCK, ∗ District Judge.

PER CURIAM:




       ∗
          Honorable Paul C. Huck, United States District Judge for the Southern District of
Florida, sitting by designation.
              Case: 11-11654     Date Filed: 02/15/2013   Page: 2 of 16

      Robert Christian Nunez-Castro, a native and citizen of Colombia, seeks

review of the Board of Immigration Appeals’s (BIA) dismissal of his appeal from

the Immigration Judge’s (IJ) denial of his application for asylum under the

Immigration and Nationality Act (INA), § 208(a), 8 U.S.C. § 1158(a), withholding

of removal, INA § 241(b)(3), 8 U.S.C. § 1231(b)(3), and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman or Degrading

Treatment or Punishment (CAT), 8 C.F.R. § 208.16(c). On appeal, Nunez-Castro

argues (1) that the BIA’s adverse credibility determination and conclusion that he

failed to establish past persecution or fear of future persecution are not supported

by substantial evidence; and (2) that the BIA failed to address his claims that the IJ

violated his due process and Sixth Amendment rights by denying him the

opportunity to fully explain inconsistencies, and by failing to permit his counsel to

respond to the IJ’s line of questioning. After a thorough review of the record, and

with the benefit of oral argument, we affirm.

                                 I. BACKGROUND

       On December 1, 2006, Nunez-Castro entered the United States without

inspection. Nunez-Castro completed a credible fear interview with an asylum

officer on January 18, 2007. The interview was conducted in Spanish. Nunez-

Castro told the interviewer that the Auto-Defensas Unitas de Colombia (AUC)


                                          2
              Case: 11-11654    Date Filed: 02/15/2013   Page: 3 of 16

wanted to kill him because he was a member of the United Popular Movement

(MPU), a political group located in the department of Valle, which is on the west

coast of Colombia.

      During this interview, Nunez-Castro detailed that on April 2, 2006, while

sitting outside of a bar, two or three men on motorcycles drove up and starting

shooting at him and his dining companion, an MPU sponsor. The sponsor was

killed, and Nunez-Castro was shot in the back as he fled the scene. Two months

after the attack, Nunez-Castro received a threatening phone call. The unidentified

caller warned that Nunez-Castro would be killed if he did not stop his political

activities. As a result, Nunez-Castro moved to Bogotá. Shortly thereafter,

sometime in June 2006, Nunez-Castro said he received a second threatening phone

call. This second phone call presumably prompted Nunez-Castro to move to the

United States.

      On August 16, 2007, Nuenz-Castro, through counsel, filed an application for

asylum, withholding of removal based on political opinion and membership in a

particular social group, and CAT relief. He submitted background country reports,

newspaper articles, medical reports, and statements from himself and friends in

support of his application.




                                          3
              Case: 11-11654     Date Filed: 02/15/2013    Page: 4 of 16

      The asylum hearing was held on November 5, 2009. Nunez-Castro testified

about the April 2 attack. He stated that he received a call from the AUC “weeks”

after the attack, threatening that if he did not stop his political work he would

suffer the same fate as the MPU sponsor. He testified that he laid low for two

months and then moved to Bogotá.

      On cross-examination, Nunez-Castro said the first threatening phone call

occurred two days after the attack. When asked whether he received a second

threatening call after his move to Bogotá, Nunez-Castro testified that he did not

receive a second call. He also stated that the MPU only operated in the department

of Valle and was not a national organization. At the conclusion of the hearing, the

IJ denied Nunez-Castro’s application for asylum, withholding of removal, and

CAT relief. Nunez-Castro was ordered removed from the United States to

Colombia.

      Nunez-Castro appealed the IJ’s order. On March 14, 2011, the BIA

dismissed Nunez-Castro’s appeal, finding that the IJ did not commit plain error

when it found Nunez-Castro incredible. The BIA also agreed with the IJ’s findings

that Nunez-Castro: (1) did not meet his burden of proof for asylum; (2) did not

establish eligibility for withholding of removal; and (3) did not establish that it was




                                           4
               Case: 11-11654        Date Filed: 02/15/2013      Page: 5 of 16

“more likely than not” that he would be tortured by or with the acquiescence of the

Colombia authorities (CAT relief). 1

                              II. STANDARD OF REVIEW

       Where “the BIA issues its own opinion, we review only the decision of the

BIA, except to the extent that the BIA expressly adopts the IJ’s decision.” Tang v.

U.S. Att’y Gen., 578 F.3d 1270, 1275 (11th Cir. 2009) (internal quotation marks

omitted). We review factual determinations under the substantial evidence test.

Carrizo, 652 F.3d at 1330. “Substantial evidence is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Todorovic

v. U.S. Att’y Gen., 621 F.3d 1318, 1323–24 (11th Cir. 2010) (internal quotation

marks omitted). We will affirm a decision “if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Carrizo,
652 F.3d at 1330 (internal quotation marks omitted). “Under this test, we view the

record evidence in the light most favorable to the decision and draw all reasonable

inferences in favor thereof.” Id. “We will reverse an IJ’s factual findings only if

the evidence compels a reasonable fact finder to find otherwise.” Id. at 1331.

“The mere fact that the record may support a contrary conclusion is not enough to

       1
         On appeal, we lack jurisdiction to consider Nunez-Castro’s withholding of removal and
CAT claims. Although the BIA ruled on the IJ’s denial of both claims sua sponte, any claim
regarding these issues is unexhausted because Nunez-Castro failed to raise these issues before
the BIA. See Carrizo v. U.S. Att’y Gen., 652 F.3d 1326, 1330 n.1 (11th Cir. 2011) (per curiam).
Moreover, because he failed to address either issue in his brief to this court, he has abandoned
both issues. See id.
                                                 5
               Case: 11-11654    Date Filed: 02/15/2013    Page: 6 of 16

justify a reversal.” Diallo v. U.S. Att’y Gen., 596 F.3d 1329, 1332 (11th Cir. 2010)

(per curiam); see also Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir.

2005) (per curiam) (concluding that, while the evidence may have supported a

finding that a bombing was directed at the petitioner on account of her political

activity, it did not compel a reversal of the IJ’s conclusion to the contrary).

                                  III. DISCUSSION

   A. Asylum

      An alien who arrives in or is present in the United States may apply for

asylum. INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General or

Secretary of DHS has discretion to grant asylum if the alien meets the INA’s

definition of a “refugee.” INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). The definition

of “refugee” includes

      any person who is outside any country of such person’s nationality
      . . . and who is unable or unwilling to return to, and is unable or
      unwilling to avail himself or herself of the protection of, that
      country because of persecution or a well-founded fear of
      persecution on account of race, religion, nationality, membership
      in a particular social group, or political opinion . . . .

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). The asylum applicant bears the

burden of proving statutory “refugee” status. 8 C.F.R. § 208.13(a). In order to

meet this burden, the applicant must prove, with credible evidence, that either:

“(1) he suffered past persecution on account of his political opinion, or (2) he has a

                                           6
              Case: 11-11654    Date Filed: 02/15/2013    Page: 7 of 16

well-founded fear that his political opinion will cause him to be persecuted.”

Carrizo, 652 F.3d at 1331 (internal quotation marks omitted); see also 8 C.F.R.

§ 208.13(b). If an applicant meets this burden, the actual grant of asylum is a

matter of discretion. Sepulveda, 401 F.3d at 1231; see also 8 C.F.R. § 208.13(a),

(b). The discretionary judgment whether to grant asylum is conclusive unless

manifestly contrary to the law and an abuse of discretion. 8 U.S.C.

§ 1252(b)(4)(D); Sepulveda, 401 F.3d at 1231.

      1. Adverse Credibility

      Nunez-Castro argues that the BIA abused its discretion when it affirmed the

IJ’s adverse credibility determination. The REAL ID Act of 2005, Pub. L. No.

109-13 § 101, 119 Stat. 302 (2005), controls credibility determinations with regard

to applications for asylum filed after May 11, 2005. 8 U.S.C. § 1158(b)(1)(B)(iii).

A credibility determination may be based on the totality of the circumstances,

including: (1) the demeanor, candor, and responsiveness of the applicant; (2) the

plausibility of the applicant’s account; (3) the consistency between the applicant’s

written and oral statements; (4) the internal consistency of each statement; (5) the

consistency of the applicant’s statements with other record evidence, including

country reports; and (6) any inconsistencies, inaccuracies, or falsehoods, regardless

of whether they relate to the heart of an applicant’s claim. INA § 208(b)(1)(B)(iii),


                                          7
              Case: 11-11654     Date Filed: 02/15/2013   Page: 8 of 16

8 U.S.C. § 1158(b)(1)(B)(iii); Carrizo, 652 F.3d at 1331–32. An IJ’s credibility

determination must rest on substantial evidence. Todorovic, 621 F.3d at 1324.

      If credible, an alien’s testimony may be sufficient, without corroboration, to

satisfy his burden of proof. Id. “Conversely, a denial of relief can be based

entirely on an adverse credibility determination if the applicant fails to provide

sufficient corroborating evidence.” Id. If, however, the applicant produces

corroborating evidence of persecution, the IJ must consider the evidence and

cannot deny the application based solely on the credibility determination. Forgue

v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005). “[T]he IJ and the BIA

need not address specifically each claim the petitioner made or each piece of

evidence the petitioner presented, but they must consider the issues raised and

announce their decision in terms sufficient to enable a reviewing court to perceive

that they have heard and thought and not merely reacted.” Carrizo, 652 F.3d at

1332 (internal quotation marks omitted).

      To rebut an adverse credibility finding, an applicant must show that it was

not supported by “specific, cogent reasons” or was not based on substantial

evidence. Id. (internal quotation marks omitted). Simply offering a “tenable”

explanation for inconsistencies in one’s testimony does not compel reversal of an

adverse credibility determination. See Chen v. U.S. Att’y Gen., 463 F.3d 1228,


                                           8
              Case: 11-11654     Date Filed: 02/15/2013    Page: 9 of 16

1233 (11th Cir. 2006) (per curiam). Likewise, where an IJ expresses concerns

about a petitioner’s credibility on key elements of the claim, and the petitioner fails

to rebut these concerns with sufficient corroborating evidence and explanation, the

record will not compel overturning the credibility determination. Nreka v. U.S.

Att’y Gen., 408 F.3d 1361, 1369 (11th Cir. 2005).

      Here, the IJ’s adverse credibility determination was based on:

(1) inconsistencies between Nunez-Castro’s credible fear interview and merits

hearing testimony, i.e., discrepancies as to when he received an initial threatening

phone call and whether he received a second such call; and (2) the fact that neither

of the newspaper articles he submitted mentioned a political motivation behind the

killing of the MPU sponsor. The omission of certain details in the newspaper

articles may be insufficient, standing alone, to support an adverse credibility

determination. After all, it is possible that many facts were not known to the

reporters at the times the articles were written. The inconsistencies in Nunez-

Castro’s accounts of having received one or more threats, however, were specific,

cogent, and sufficient—even if not overwhelmingly so—to support the IJ’s

determination. Nunez-Castro’s tenable explanations for these inconsistencies—

that they resulted from misunderstandings or mistranslations—do not compel

reversal of the IJ’s adverse credibility determination. See Chen, 463 F.3d at 1233.


                                           9
             Case: 11-11654     Date Filed: 02/15/2013   Page: 10 of 16

Nunez-Castro has not pointed to any corroborating evidence in the record

sufficient to rebut the IJ’s concerns with respect to a key element of his claim. See

Nreka, 408 F.3d at 1369. Moreover, although Nunez-Castro argues that his

credible fear interview was tainted by misunderstanding and mistranslation, he

does not identify any specific material errors, or the manner in which any such

mistakes contributed to the IJ’s purported errors.

      In addition, Nunez-Castro argues that the BIA abused its discretion when it

affirmed the IJ’s adverse credibility determination without a full review of the

administrative record. This argument fails. The IJ and the BIA need not address

specifically each claim made or each piece of evidence presented. See Carrizo,
652 F.3d at 1332. Nevertheless, the IJ discussed Nunez-Castro’s testimony,

newspaper articles he submitted, and the 2008 U.S. Department of State’s Human

Rights Report for Colombia, and the BIA addressed the key pieces of evidence

upon which the IJ based his conclusions.

      2. Past Persecution

      The record also supports the conclusions of the IJ and BIA that Nunez-

Castro failed to establish past persecution. See INA § 101(a)(42)(A). To establish

asylum based on past persecution, the applicant must prove (1) that he was

persecuted (2) on account of a protected ground. Carrizo, 652 F.3d at 1331. “Not


                                         10
             Case: 11-11654      Date Filed: 02/15/2013   Page: 11 of 16

all exceptional treatment constitutes persecution. Rather, persecution is an extreme

concept, requiring more than a few isolated incidents of verbal harassment or

intimidation, and … mere harassment does not amount to persecution.” Diallo, 596
F.3d at 1333 (internal quotation marks omitted). In determining whether one has

suffered past persecution, a court must consider the cumulative impact of the

alleged incidents of persecution. Delgado v. U.S. Att’y Gen., 487 F.3d 855, 861

(11th Cir. 2007) (per curiam). Accordingly, establishing past persecution typically

requires, e.g., numerous threats or attacks, or a credible death threat by one with

the immediate ability to act on it. See, e.g., Diallo, 596 F.3d at 1333 (listing

examples of past persecution).

      Nunez-Castro’s persecution claim is based entirely on: (1) a shooting in

which—although he was injured—he has not shown that he was a target; and

(2) one or two threatening phone calls he received on unspecified dates from

unidentified members of an opposition group. While he may have been shot, he

cannot demonstrate that he was shot because of his political beliefs. It is equally

plausible that Nunez-Castro was simply in the wrong place at the wrong time. At

the very least, it cannot be said that these facts compel a reversal. See Tan v. U.S.

Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006) (holding that “findings of fact

made by the [IJ] may be reversed by this court only when the record compels a


                                          11
             Case: 11-11654       Date Filed: 02/15/2013   Page: 12 of 16

reversal”) (internal alterations and quotation marks omitted)). Nunez-Castro has

not met his burden of establishing the “extreme” threshold of persecution. See,

e.g., Diallo, 596 F.3d at 1333.

      3. Future Persecution

      Likewise, Nunez-Castro has not established a threat of future persecution.

“To establish a well-founded fear of future persecution, an alien must show that

there is a reasonable possibility of suffering such persecution if he or she were to

return to that country.” Mehmeti v. U.S. Att’y Gen., 572 F.3d 1196, 1200 (11th Cir.

2009) (per curiam). “The alien must establish a fear that is both subjectively

genuine and objectively reasonable.” Id. (internal quotation marks omitted). “The

subjective component is generally satisfied by the applicant’s credible testimony

that he or she genuinely fears persecution.” Id. (internal quotation marks omitted).

The objective prong can be fulfilled either by establishing past persecution or good

reason to fear future persecution. Id. An alien must establish a nexus between a

statutorily protected ground and the feared persecution. He can do so by

presenting specific, detailed facts showing either: (1) a good reason to fear that he

or she will be singled out for persecution on account of such ground; or (2) a

pattern or practice of persecution of a group of which he is a member. See id.; see

also 8 C.F.R. § 208.13(b)(2)(C)(iii). If the applicant makes an initial showing of a


                                           12
               Case: 11-11654   Date Filed: 02/15/2013   Page: 13 of 16

fear of future persecution, the government may rebut the applicant’s evidence by

demonstrating, based upon a preponderance of the evidence, that the applicant

could avoid future persecution by relocating within the country if, under all the

circumstances, it would be reasonable to expect the applicant to do so. 8 C.F.R.

§ 208.13(b)(1)(i); Diallo, 596 F.3d at 1333–34.

      Although stated otherwise in his interview, Nunez-Castro testified that he

received no threats after he relocated to Bogotá, and that the group to which he

belonged only operated in the department of Valle, not throughout Colombia. He

failed to rebut evidence that former members of the now-disbanded opposition had

formed smaller groups that lacked organization and influence, and he did not

submit any evidence that would support the conclusion that he could not relocate to

another part of Colombia. See 8 C.F.R. § 208.13(b)(2)(C)(iii); Mehmeti, 572 F.3d

at 1200. Here, Nunez-Castro cannot demonstrate a credible threat of future

persecution.

   B. Due Process Violations

      “[W]hen the IJ or BIA has not made findings of fact or has not applied the

law to those facts, appellate courts should remand to allow the IJ to make such

determinations in the first instance.” Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d
1224, 1236 (11th Cir. 2007). However, in “rare circumstances,” where the


                                         13
             Case: 11-11654     Date Filed: 02/15/2013   Page: 14 of 16

undecided issue is legal, not factual, and requires an objective, procedural inquiry,

we may decide an issue left unresolved by the BIA. Calle v. U.S. Att’y Gen., 504
F.3d 1324, 1329–30 (11th Cir. 2007).

      We review constitutional challenges de novo. Lapaix v. U.S. Att’y Gen., 605
F.3d 1138, 1143 (11th Cir. 2010) (per curiam). The Fifth Amendment entitles

petitioners in removal proceedings to due process of law. Id. “Due process

requires that aliens be given notice and an opportunity to be heard in their removal

proceedings, as well as a full and fair removal hearing.” Id. “To establish a due

process violation, the petitioner must show that []he was deprived of liberty

without due process of law and that the purported errors caused [him] substantial

prejudice.” Id. Deprivation of the ability to present evidence on one’s behalf in a

removal proceeding may, under certain circumstances, constitute a due process

violation. Frech v. U.S. Att’y Gen., 491 F.3d 1277, 1282 (11th Cir. 2007). “To

show substantial prejudice, an alien must demonstrate that, in the absence of the

alleged violations, the outcome of the proceeding would have been different.”

Lapaix, 605 F.3d at 1143.

      An alien has a statutory right to retained counsel in removal proceedings. 8

U.S.C. §§ 1229a(b)(4)(a), 1362. While there is no Sixth Amendment right to

counsel in removal proceedings, an alien has a Fifth Amendment due process right


                                          14
              Case: 11-11654    Date Filed: 02/15/2013    Page: 15 of 16

to effective assistance of counsel where counsel has been obtained, as part of his

right to a fundamentally fair hearing. Dakane v. U.S. Att’y Gen., 399 F.3d 1269,

1273 (11th Cir. 2004) (per curiam).

        Here, the BIA did not address Nunez-Castro’s claim that the IJ violated his

due process rights. However, because this issue presents a legal question that

requires no additional fact finding, it is within our discretion to address Nunez-

Castro’s due process claim on the merits. See Calle, 504 F.3d at 1330.

        Nunez-Castro’s claims regarding the IJ’s improper weighing of evidence and

failure to specifically address certain evidence—which are essentially challenges to

the IJ’s ultimate conclusions—do not implicate a denial of notice or a right to be

heard, and therefore raise no due process concerns. See Lapaix, 605 F.3d at 1143.

Nunez-Castro’s brief references to the BIA’s failure to fully review the record and

a “Sixth Amendment” claim are insufficient to preserve any such claims before

this court. See Carrizo, 652 F.3d at 1330 n.1. Moreover, claims regarding the

right to counsel in removal proceedings are analyzed under the Fifth Amendment

Due Process Clause and not under the Sixth Amendment. Dakane, 399 F.3d at

1273.

        Nunez-Castro’s remaining due process claims also fail. Although it would

have been prudent for the IJ to permit Nunez-Castro an opportunity to respond to


                                          15
             Case: 11-11654    Date Filed: 02/15/2013    Page: 16 of 16

the credibility challenges that arose after his counsel had completed examination

and argument, Nunez-Castro cannot establish a due process violation because he

cannot show substantial prejudice resulting from the IJ’s actions. See Lapaix, 605
F.3d at 1143. As discussed above, Nunez-Castro failed to establish that he is

entitled to asylum, regardless of his credibility. Accordingly, even if he had been

given an opportunity to rehabilitate his credibility, this would not have changed the

outcome of the proceeding. See id.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                         16